62888: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62888


Short Caption:STATE, DEPT. OF BUS. AND INDUSTRY VS. CHECK CITY P'SHIPClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A663788Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:09/09/2014 at 10:00 AMOral Argument Location:Carson City


Submission Date:09/09/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Department of Business and Industry, Financial Institutions DivisionDaniel D. Ebihara
							(Attorney General/Las Vegas)
						Christopher A. Eccles
							(Attorney General/Transportation Division/Las Vegas)
						David J. Pope
							(Attorney General/Las Vegas)
						


RespondentCheck CityNicole E. Lovelock
							(Holland & Hart LLP/Las Vegas)
						Patrick John Reilly
							(Holland & Hart LLP/Las Vegas)
						


RespondentCheck City Partnership, LLCNicole E. Lovelock
							(Holland & Hart LLP/Las Vegas)
						Patrick John Reilly
							(Holland & Hart LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/08/2014OpenRemittitur



14-37351: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/28/2013Filing FeeAppeal Filing fee waived.  State/County/Municipality.


03/28/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)13-09266




03/28/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.13-09268




04/02/2013Settlement NoticeIssued Notice: Exemption from Settlement Program13-09678




04/05/2013MotionFiled Motion to Consolidate.13-10006




04/11/2013MotionFiled Statement of No Opposition to Motion to Consolidate.13-10748




04/15/2013Notice/IncomingFiled Notice of Appearance (Patrick J. Reilly, Esq. and Nicole E. Lovelock., of the Law Firm of Holland and Hart LLP, appearing on behalf of Respondent Check City Partnership, LLP dba Check City).13-11113




04/15/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-11131




04/22/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 11/06/12 & 01/17/13. To Court Reporter: Beverly Sigurnik.13-11736




04/30/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  10/2/12. To Court Reporter: Beverly Sigurnik.13-12663




06/06/2013MotionFiled Stipulation to Extend Time to File Appellants' Opening Brief and Appendix.13-16619




06/06/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief and Appendix due: August 30, 2013.13-16622




06/14/2013Order/ProceduralFiled Order Regarding Motion to Consolidate. The motion to consolidate is denied. We nonetheless conclude that these appeals should be considered together. Unless any party objects within ten days from the date of this order, we will coordinate these appeals for purposes of resolution and any oral argument; the briefing deadlines in Docket No. 62888 will remain as scheduled. Nos. 60759/61538/62888.13-17690




08/30/2013BriefFiled Appellant's Opening Brief.13-25747




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 1.13-26095




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 2.13-26097




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 3.13-26098




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 4.13-26099




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 5.13-26100




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 6.13-26102




09/04/2013AppendixFiled Appendix to Opening Brief - Volume 7.13-26103




09/27/2013Order/Clerk'sFiled Order Granting Telephonic Extension. Answering Brief due: October 7, 2013.13-28997




10/07/2013BriefFiled Respondent's Answering Brief.13-29930




10/29/2013MotionFiled Stipulation to Extend Time to File Appellants Reply Brief. (30 days)13-32420




10/29/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved. Reply Brief Due December 5, 2013.13-32422




11/25/2013BriefFiled Appellant's Reply Brief.13-35499




11/25/2013Case Status UpdateBriefing Completed/To Screening.


03/26/2014Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on the next available calendar.14-09602




04/10/2014Notice/IncomingFiled Notice of Appearance at Oral Argument (Christopher A. Eccles appearing on behalf of Appellant).14-11401




04/23/2014Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled Tuesday, July 1, 2014, at 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.14-13102




05/07/2014MotionFiled Motion To Vacate And Reset Oral Argument.14-14699




06/04/2014Order/Clerk'sFiled Order Granting Motion.  The oral argument presently scheduled for July 1, 2014, at 10:00 a.m. is hereby vacated.  This matter shall be scheduled for oral argument before the en banc court on the next available calendar.  Argument shall be limited to 30 minutes.14-18243




07/17/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled Tuesday, September 9, 2014, at 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.14-23272




08/26/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-28204




09/09/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


11/13/2014Opinion/DispositionalFiled Authored Opinion. "Reversed." Before the Court En Banc. Author: Parraguirre, J. Majority: Parraguirre/Gibbons/Pickering/Hardesty/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 90. EN BANC14-37351